Exhibit 10.16

Description of Annual Cash Incentive Program

Targacept, Inc. (the “Company”) maintains an incentive award program (the
“Program”) under which all of its employees, including its named executive
officers, are eligible to receive an annual cash incentive bonus. Under the
terms of the Program, each employee is assigned a target bonus percentage of his
or her base salary. The target bonus percentages for the Company’s executive
officers are determined by the Compensation Committee of the Board of Directors.
At or about the beginning of each fiscal year, the Compensation Committee
establishes performance objectives for the Company for that year and ascribes,
for each performance objective, a percentage weighting, target criteria for
achievement and, beginning with fiscal 2013, in some cases threshold and/or
maximum criteria for achievement. For each annual performance objective that has
threshold criteria, the weighting for the objective is not credited if the
threshold criteria are not met and 50% of the weighting for the objective is
credited if the threshold (but not the target or, if applicable, maximum)
criteria are met; if the target (but not the maximum, if applicable) criteria
are met for a performance objective, 100% of its weighting is credited; and for
each annual performance objective that has maximum criteria, 150% of the
weighting for the objective is credited if the maximum criteria are met; in each
case subject to any discretionary adjustments that may be made by the
Compensation Committee. As a result, the maximum weighting for all of the
performance objectives in the aggregate can be up to 150%. The performance
objectives typically relate to some of the following areas — the progression or
advancement of the Company’s product candidates, development program execution
or outcomes, the enhancement of the Company’s product portfolio, business
development, alliance management, regulatory operations, capital or operational
efficiency, human resources matters and communications matters.

Following the end of the fiscal year, the Compensation Committee determines the
achievement level for the Program for that year. In making its determination,
the Compensation Committee evaluates which achievement criteria have been met,
if any, for each performance objective, the circumstances surrounding any
performance objective or associated criteria that has not been met and whether
to award all or any portion of the weighting ascribed to that performance
objective(s), and whether to make any adjustment based on other Company
accomplishments that occurred during the year.

For a group of employees that includes the Company’s principal executive
officer, principal financial officer and other named executive officers, 100% of
the annual cash incentive bonus is determined based on the achievement level for
the Program determined by the Compensation Committee as described above.
Accordingly, the annual cash incentive bonus for a particular year for each
employee in this group is determined by multiplying the amount of his or her
base salary received for that year times his or her assigned target bonus
percentage times the achievement level for the Program determined by the
Compensation Committee. For the Company’s remaining employees, 50% of the annual
cash incentive bonus is based on the achievement level for the Program
determined by the Compensation Committee and the other 50% is based on
individual performance.